USDC IN/ND case 2:19-cr-00043-TLS-JEM document 41 filed 08/06/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CAUSE NO.: 2:19-CR-43-TLS-JEM


 MONTRELL MILLER


             ORDER ACCEPTING FINDINGS AND RECOMMENDATIONS

       This matter is before the Court on the Findings and Recommendations of the United

States Magistrate Judge [ECF No. 40], filed on July 8, 2020. The Defendant has waived

objection to the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08 and 2020-20

authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to Defendant’s desire to admit his guilt, plead

guilty, and proceed to sentencing in a timely manner and the government and public interest in

timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). Prior to the July 7, 2020 Change of Plea Hearing, the

Defendant submitted a Consent to Appear by Video Teleconference [ECF No. 37], in which he

provided his consent for court proceedings to be conducted by video teleconference and

indicated that his consent was provided freely and voluntarily and that no threats or promises


                                                 1
USDC IN/ND case 2:19-cr-00043-TLS-JEM document 41 filed 08/06/20 page 2 of 2


were made to compel him to sign the form. Additionally, the Defendant orally consented to the

video hearing and waived his right to appear in person during the Change of Plea Hearing. See

ECF No. 39.

       The Court being duly advised, ADOPTS the Findings and Recommendations [ECF No.

40] in their entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 1 of the Superseding

Indictment is hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on August 6, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                2
